Title: From James Madison to William Rufus Devane King, 3 November 1822
From: Madison, James
To: King, William Rufus Devane


                
                    Dear Sir
                    Montpr. Novr. 3. 1822
                
                Mr George Conway of this State is about to become with his family, inhabitants of Alabama. As he will be there an entire stranger, he very naturally wishes to be made known to some one whose acquaintance & countenance may be valuable to him. Though not a very remote kinsman, I have personally a slight knowledge only of him: but I am well assured that his character is in every feature a worthy & amiable one. It is on this ground that I take the liberty of giving him an introduction to any friendly attentions it may be convenient for you to shew him; tendering you at the same time assurances of my esteem and my cordial respects.
                
                    J.M
                
            